Walker, J.: The State brought this suit to subject certain school lands in Cross county to sale, to pay for the purchase money which it is alleged remains unpaid. It is alleged that the State was the owner of the north half of section 16, township 9 north, range 3 east, containing 320 acres, situate in Cross county, which on 15th day of July, 1860, the State, by its officers, sold to the. defendant Brown, for the sum of $640 for the payment of which he executed his bond payable in five years with eight per cent, interest. That defendant Stanley has, or claims to have an interest in the land, and prays that he be made a party, and alleges that if, in fact, Stanley has such right it is subsequent to the rights of the State. That profert of the bond cannot be made because the money was paid to the State authorities in 1862, and the land taken up. That no part of the purchase money has been paid, and prays that the land be sold to pay the same. Stanley appeared to the action and filed his demurrer to the bill, and also his answer, in which he says that, in 1861, or the first of the year 1862, the purchase money for the land was paid, and that on the 20th of March, 1862, a patent was issued by the Governor of Arkansas to defendant, as assignee of Brown, by force of which he is legally possessed of the lands. A patent in due form from the Governor of the State to Stanley is exhibited. The only question at issue is as. to the validity of the payment made to the State after the passage of the act of secession. • • If there was a State government competent to receive, money due to the State, and make grants of lands belonging to the State,, then there is no doubt but that the State has been paid, and the land parted with. That for all the ordinary purposes of administering the affairs of the State government, such was the case, has been so repeatedly decided, as now to be considered a settled question, as well by the repeated decisions of this court, as by an express act of the Legislature, approved 22nd March, 1867, which provides that “all patents executed during the late war for 16th sections of school lands, are hereby ratified, confirmed and made valid.” This act was intended to put at rest a question as to the existence of the State government of Arkansas during the rebellion, so far as regarded the sale of school lands, but which was questioned by the judiciary of this State as then organized, but which by the recent decisions of the United States Courts, as well as of this court, has been definitely settled. The Chancellor, in a very well considered opinion, held the answer of Stanley sufficient and denied the relief asked by the State. Let the decree be in all things affirmed.